Citation Nr: 9932609	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

Entitlement to service connection for tinnitus.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lung 
disability.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin 
disability.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 30, 1974, to 
June 10, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the agency of 
original jurisdiction, most recently the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denying the claims set forth on the title page of 
this decision.  In September 1999, the veteran gave sworn 
testimony before the undersigned Board member in Washington, 
D.C.  A transcript of that hearing is of record.  

A rating decision dated in May 1994 found the veteran 
permanently and totally disabled for pension purposes from 
June 22, 1993.  


FINDINGS OF FACT

1.  A rating decision dated in December 1976 denied service 
connection for defective hearing, a respiratory disorder, a 
skin disorder, and a back disorder; although the veteran was 
informed of this determination in January 1977, he did not 
initiate an appeal.  

2.  A rating decision dated in August 1990 denied an 
application to reopen a claim for service connection for 
defective hearing; the veteran was notified of this 
determination later the same month but did not initiate an 
appeal.  

3.  A rating decision dated in May 1996 denied an application 
to reopen a claim for service connection for back disability; 
although the veteran was informed of this determination later 
the same month, he did not file an appeal.  

4.  The evidence added to the record since notification of 
the prior final rating decisions is not wholly cumulative 
and, when considered in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.  

5.  The veteran has a current hearing disability, but it is 
not shown that his current hearing disability was acquired as 
a result of service or any incident of service origin.  

6.  Tinnitus was not present in service, and any current 
tinnitus is not shown to be related to service or to any 
incident of service origin.  

7.  A chronic lung disorder was not present in service, and 
any current chronic lung disorder is not shown to be related 
to service or to any incident of service origin.  

8.  No competent evidence has been submitted relating any 
current skin disorder to service or to any incident of 
service origin.  

9.  The claim that the veteran acquired back disability in 
service is plausible.  



CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
December 1976, August 1990, and May 1996 rating decisions 
denying service connection for lung disability, skin 
disability, defective hearing, and back disability is new and 
material, and the claims for these benefits are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  Defective hearing was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

4.  Lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

5.  The claim for service connection for skin disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  

6.  The claim for service connection for back disability is 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

A rating decision dated in December 1976 denied the veteran's 
original claims for service connection for defective hearing, 
a respiratory disorder, a skin disorder, and a back disorder.  
Although the veteran was informed of this determination in 
January 1977, he did not initiate a timely appeal.  

On several occasions thereafter, the veteran sought to reopen 
these claims.  In a rating decision dated in August 1990, 
service connection for defective hearing was again denied.  
The veteran was so notified later the same month, but he did 
not initiate an appeal.  The veteran subsequently filed an 
application to reopen his claim for service connection for 
defective hearing, which was denied by a rating action dated 
in April 1996.  The veteran was so informed by a letter dated 
later the same month.  His notice of disagreement with this 
determination was received on May 13, 1996, and his appeal of 
the adverse determination regarding his defective hearing was 
subsequently perfected.  

The most recent final disallowance of the veteran's 
application to reopen his claim for service connection for 
back disability was in May 1996, when the RO found that new 
and material evidence had not been submitted to reopen the 
claim.  Although the veteran was informed of this 
determination later the same month, he did not appeal the 
rating determination.  

In the absence of timely appeals, the rating decisions of 
December 1976, August 1990, and May 1996 became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  However, a claim will be reopened if 
new and material evidence has been submitted since the last 
final disallowance of the claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claims for service 
connection for back, lung and skin disabilities were denied 
by a rating decision dated in November 1996.  The veteran was 
so informed later the same month.  His notice of disagreement 
with the November 1996 rating determination was received in 
August 1997, and, as with hearing loss and tinnitus, was 
later perfected.  

The Board must therefore consider whether new and material 
evidence has been submitted to reopen the previously and 
finally denied claims.  The Board must address the issue of 
new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

The Board concludes that the evidence submitted since the 
prior final rating decisions is new in that it is not wholly 
cumulative.  After a careful review of the record, the Board 
finds that the evidence is material because when it is 
considered in connection with evidence previously assembled, 
it is so significant that it must be considered in order to 
fairly decide the merits of these service connection claims.  
38 C.F.R. § 3.156(a).  

The veteran's claims turn on the creditability of his 
testimony and numerous statements regarding his experiences 
in service, including whether he was exposed to acoustic 
trauma, to agent orange, to asbestos, and to ionizing 
radiation, as well as whether he sustained a severe back 
injury and whether he acquired nicotine dependence during 
service.  With respect to the back injury, the veteran has 
submitted the October 1997 lay statement of his former 
spouse, who indicated that the veteran was injured when a 
"water chiller" he was installing at base housing on 
October 14, 1974, fell on him, damaging his back.  He has 
also submitted the lay statements of other relatives 
regarding his physical condition before entering service and 
after returning therefrom.  

This evidence is presumed credible for purposes of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The veteran is of 
course competent to testify regarding the facts of injury or 
trauma he claims to have sustained during service, as well as 
his assertions regarding exposure to Agent Orange, ionizing 
radiation, or nicotine.  See Harvey v. Brown, 6 Vet. App. 
390, 393 (1994) (just as a claimant as a layperson may 
testify to the physical manifestations of a disease or 
injury, a layperson's testimony about an event that resulted 
in a physically observable injury can render a claim well 
grounded).  The Board finds that the evidence added to the 
record since the veteran was notified of the December 1976, 
August 1990, and May 1996 rating determinations is not wholly 
cumulative and, when considered in connection with the 
evidence previously of record, provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's current disabilities.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  As such, the new evidence is sufficiently 
significant to the issues in this case that it must be 
considered in order to fairly decide the merits of these 
claims.  The additional evidence is therefore new and 
material, and the claims must be reopened.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claims 
are well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  
Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold issue 
remains whether the reopened claims are well grounded.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

For the purpose of determining whether a claim is well 
grounded, the veteran's account of relevant events normally 
must be taken as true.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (claimant's assertions must be accepted as true for 
purpose of determining whether claim is well grounded, except 
when fact asserted is inherently incredible or beyond 
claimant's competence to assert).  In this case, etiologic 
opinions have been provided by physicians to the effect that 
the veteran has sensorineural hearing loss due to acoustic 
trauma in service; that he might have low back disability due 
to injury in service; and that his current lung disability is 
consistent with exposure to asbestos in service.  In 
addition, the Board notes that the veteran claims that he 
acquired bilateral tinnitus due to acoustic trauma from tank 
fire in service and that his tinnitus has recently been 
attributed by a VA examiner to noise exposure in service.  
The Board therefore finds that the claims for service 
connection for defective hearing, tinnitus, back disability, 
and lung disability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

A.  Hearing Loss and Tinnitus

When the veteran was examined for service entrance in 
February 1974, complaints or findings of hearing disability 
or tinnitus were not shown.  His pure tone thresholds, in 
decibels, were 25, 10, 10, 10, 10, and 10 in the right ear, 
and 25, 10, 20, 20, 20, and 5 in the left ear, at 500, 1,000, 
2,000, 3,000, 4,000, and 6,000 hertz, respectively.  

When the veteran was examined for separation (EDP - 
Expeditious Discharge Program) in May 1976, he indicated on a 
history associated with his examination that he had a history 
of hearing loss and ear trouble, but his hearing was 15/15, 
bilaterally, for the spoken voice, and tinnitus was not 
described or diagnosed.  It was reported that he had been 
treated with aspirin for frequent headaches, which occurred 
every other week.  

On VA audiological evaluation in August 1976, the veteran's 
pure tone thresholds, in decibels, were 10, 10, 15, 15, 30, 
and 20 in the right ear, and 10, 10, 10, 5, 10, and 15 in the 
left ear, at 250, 500, 1,000, 2,000, 4,000, and 8,000 hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 94 percent in each ear.  It was reported that the 
results were indicative of a functional hearing loss.  

In September 1976, the veteran underwent a VA special ear, 
nose and throat (ENT) examination.  He claimed that he had 
served 21/2 years in Vietnam as a tanker.  He said that 
occasionally he had ringing in his right ear.  An examination 
revealed retracted, edematous tympanic membranes.  The 
examiner described the veteran's hearing as better on the 
left than on the right.  However, a distance voice test for 
the whispered voice showed hearing that was 15/15, 
bilaterally.  The pertinent diagnosis was possible mild 
degree of hearing loss due to acoustic trauma.  The examiner 
remarked that an audiological evaluation had been done to 
establish the amount and degree of hearing loss.  

A private audiogram performed in September 1989 indicated 
that the veteran had high frequency hearing loss, especially 
at 4,000 and 6,000 hertz, bilaterally.  

An audiogram apparently performed at a medical center of the 
American Samoa Government in December 1995 showed mild to 
moderate sensorineural hearing loss with pure tone thresholds 
of more than 40 decibels at 3000 hertz on the right and above 
1000 hertz on the left.  

On a VA audiological evaluation in January 1997, the veteran 
reported increasing problems with understanding 
conversations.  He also reported a history of exposure to 
tank fire.  His pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
45
55
LEFT
30
40
40
50
55

The assessment was that the veteran had what was essentially 
a bilateral sensorineural hearing loss.  

In a letter to the veteran dated February 4, 1997, the chief 
of Audiology and Speech Pathology at the VA Medical Center, 
Omaha, Nebraska, said that he had reviewed the record and 
that the veteran's hearing was within normal limits, with the 
exception of a mild loss at 4000 hertz in the right ear, on 
VA audiological evaluation in August 1976.  "This particular 
audiometric configuration, along with the speech tests that 
were done, are all within normal limits per VA rating 
standards," the examiner stated.  However, when seen in 
January 1997, the veteran's audiometric results clearly 
showed a progression of his hearing loss since 1976 that now 
indicated a moderate to moderately severe loss in the higher 
frequencies in the right ear and a mild loss in the middle 
frequencies of the left ear and a moderate loss in the higher 
frequencies.  

When the veteran was seen in the VA ENT clinic on February 5, 
1997, it was reported that he had hearing loss and tinnitus 
secondary to noise exposure in 1976 while in service.  The 
diagnostic impressions were sensorineural hearing loss and 
tinnitus.  

On VA audiological evaluation in May 1997, the veteran stated 
that he had served in the Armored Cavalry in service and had 
been in combat in Vietnam.  Following service, he had worked 
as a surveyor for several years.  His pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
45
55
LEFT
20
30
30
50
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear using 
the Maryland CNC Test.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner commented that the 
progression of the veteran's hearing loss since 1976 was 
consistent with noise exposure.  

The veteran also complained of a constant high-pitched 
bilateral tinnitus that began in 1975.  He indicated that he 
believed that exposure to noise from tank guns precipitated 
the tinnitus.  The examiner remarked that the veteran's 
report of tinnitus was consistent with his history of noise 
exposure.  

On VA audiological evaluation in March 1998, the veteran 
presented with complaints of tinnitus, which he described as 
sounding like locusts.  He reported being exposed to 
excessive noise in tanks while in service.  The examiner 
stated that, initially, pure tone thresholds and speech 
recognition tests did not agree.  However, "after 
counseling, this veteran's responses became more 
consistent."  His pure tone thresholds, in decibels, were as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
75
LEFT
20
35
45
70
70

The record thus demonstrates that the veteran has a current 
hearing disability as defined by 38 C.F.R. § 3.385 (1999).  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) 
(provisions of 38 C.F.R. § 3.385 properly apply to current 
audiometric reports to determine whether current hearing 
disability is shown).  The issue is whether his current 
hearing disability is attributable to service or to an 
incident in service, including acoustic trauma.  

In May 1997, the veteran submitted a copy of an audiogram 
that he stated was dated in April 1975 showing pure tone 
thresholds of 40 decibels at 4,000 hertz, bilaterally.  The 
veteran, citing 38 C.F.R. § 3.303(d), contends, in effect, 
that his current bilateral hearing disability cannot be 
disassociated from the hearing impairment allegedly shown in 
service.  

Following testimony before a hearing officer at the RO in 
February 1997, the RO on May 1, 1997, issued a supplemental 
statement of the case to the veteran and his representative 
finding that new and material evidence had been submitted to 
reopen his claim for service connection for hearing loss but 
denying the claim on the merits.  The supplemental statement 
of the case contained the decision of the hearing officer, 
who stated that the service medical records did not show any 
hearing loss or complaints of hearing loss.  The hearing 
officer took note of the evidence showing current hearing 
disability and the ENT note, apparently by a medical student, 
dated February 5, 1997, which assessed hearing loss and 
tinnitus secondary to noise exposure in 1976.  The hearing 
officer stated that there was no indication that the 
veteran's records had been reviewed prior to the rendering 
the February 5, 1997, etiologic opinion.  The hearing officer 
cited DISEASES OF THE NOSE, THROAT, EAR, HEAD, AND NECK 1059 
(J. J. Ballenger, ed., 14th ed. 1991), to the effect that 
hearing loss that progressed after removal from noise 
exposure was from some other cause.  The hearing officer 
denied service connection on the basis that the initial 
showing of hearing loss was many years after service.  

The original audiogram, a copy of which was submitted by the 
veteran, is contained in the service medical records and 
contains handwritten ink entries of the veteran's pure tone 
thresholds.  These include a "40" written in on the 
audiogram card at the level of 4,000 hertz, bilaterally.  
Although the date on the original audiogram card has been 
obscured, the designation written in pencil on the card 
indicates that the audiogram was performed while the veteran 
was assigned to Headquarters and Headquarters Troop (HHT), 
3rd Armored Cavalry Regiment (3d ACR).  The veteran's 
personnel records show that he was assigned to that unit from 
September 1974 to November 1975.  However, pure tone 
audiometry was not performed at separation, and the audiogram 
card does not contain the type of tracing that was shown on 
the audiogram card generated at service entrance.  This 
suggests that the results written in ink on the audiogram 
card are unreliable for purposes of determining the veteran's 
pure tone thresholds during service.  

Although the veteran was diagnosed by VA with a functional 
hearing loss little more than two months following 
separation, and was subsequently found to have significant 
bilateral sensorineural hearing loss, the Board is of the 
opinion that the hearing officer was correct in finding that 
any current hearing loss was not acquired in service.  

It is notable that on examination for enlistment for the Army 
Reserve in October 1977, complaints or findings of hearing 
loss or tinnitus were not shown.  His pure tone thresholds, 
in decibels, were 0, 0, 0, and 0 in the right ear, and 0, 0, 
0, and 0 in the left ear, at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  If the veteran had a true sensorineural 
hearing loss during his active duty, this would have been 
reflected on the examination for enlistment in the Reserve, 
but it was not.  It is reasonable to infer from this that if, 
in fact, the veteran experienced any hearing loss in service 
- and this is not really shown - it was an acute and 
transitory phenomenon that resolved once he was removed from 
the source of the noise exposure.  See 38 C.F.R. § 3.303(b).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and sensorineural hearing loss (organic disease of the 
nervous system) becomes manifest to a degree of 10 percent 
within a year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service, but this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, a true 
chronic hearing deficit, including any indication of 
sensorineural hearing loss, is not shown for many years 
following service.  

In a statement dated May 6, 1997, the veteran contends that 
the presumption of soundness under 38 C.F.R. § 3.304(b) is 
applicable with respect to his claim for service connection 
of hearing loss.  He asserts that he was in sound condition 
prior to service.  As there is no indication that the veteran 
had hearing loss prior to service, it is conceded that he was 
in sound condition when examined for service entrance.  He 
also contends that the places, types and circumstances of his 
service are consistent with the hearing disability he now 
maintains was incurred in service.  38 C.F.R. § 3.303(a).  He 
claims that he began in service as an illustrator but that in 
September 1974, "I got re-trained as [an] OJT Scout Recon, 
had to transfer from Air Defense to 3rd Armor Cavalry [sic] 
to get exposed to extensive tank gunnery."  

The veteran continued:  

It was in January 1975 when I got the 
first serious damage to my hearing as a 
result of wearing no CV helmet which - 
under the given circumstances of choosing 
between either protecting your ears with 
the CV helmet earplugs or listening to 
the radio and being exposed to all the 
noises - was the only reasonable option 
to properly do your service.  My hearing 
condition was deteriorating ever since 
due to shifting the service location from 
[the] deserts of New Mexico to [the] 
forested hills of Germany and [the] 
jungles of Nha Treng [sic], Vietnam, and 
back to the deserts of New Mexico and 
Texas.  

The veteran further claimed that the benefit of the doubt is 
applicable to his case, citing 38 C.F.R. § 3.102.  He stated 
that "[m]ine is a case of a Vietnam veteran serving at the 
end of the war, when no records were officially kept.  
Instead, I was told to keep track myself, but who cares about 
records at the age of twenty?  I trusted the US Government to 
make and keep records, but I was wrong."  As a result, the 
veteran argued, he has been struggling for 23 years to be 
able to hear again, to fight his back pain, to confront his 
skin problem, as well as the lung damage caused by the desert 
and jungle training.  "The lack of the records is partially 
my fault, but mainly my Vietnam veteran tragedy [sic]."  

There is no evidence to sustain the various allegations that 
the veteran has made.  The record is in fact complete and 
does not support his claims.  

The service personnel records show that the veteran's primary 
military occupational specialty (MOS) was illustrator (81E20) 
and that he did not have a secondary MOS.  Although his 
service medical records indicate that in December 1975, a 
medical officer found that there were no disqualifying 
factors that might preclude the veteran's assignment to a 91Y 
MOS, there is no indication that he was ever trained in, or 
served in, a 91Y MOS.  Currently, that MOS indicates an eye 
specialist in the medical field; in any case, it does not 
indicate an assignment to combat arms.  

The service personnel records further show that the veteran 
served as an illustrator with Headquarters and Headquarters 
Troop, 3rd Squadron, 3rd Armored Cavalry Regiment, at Fort 
Bliss, Texas, from September 1, 1974, to November 26, 1975.  
He was then assigned for the remainder of his active duty to 
A Battery, Headquarters Command, at Fort Bliss.  He again 
served as an illustrator.  Although the veteran was scheduled 
to undergo on-the-job training (OJT) as an Armor 
Reconnaissance Specialist (Armor Recon Sp) in an 11D MOS, 
this assignment was lined through on his Enlisted 
Qualification Record (DA Form 20).  His assignment to an 11D 
MOS with Headquarters and Headquarters Troop, 3rd Squadron, 
3rd Armored Cavalry Regiment, Fort Bliss, was to be effective 
on November 22, 1974.  His assignment instead as an 
illustrator, which became effective September 1, 1974, 
strongly suggests that he never underwent any combat 
training, except for Basic Combat Training (BCT) at Fort 
Polk, Louisiana.  The record shows that the veteran reported 
for active duty on March 30, 1974, and that five months 
elapsed between his reporting for active duty and his 
assignment as an illustrator to 3rd Armored Cavalry Regiment 
at Fort Bliss.  In other words, the time elapsed would cover 
the time required for basic training and advanced individual 
training in a duty MOS.  

In a statement dated April 29, 1993, the veteran claimed that 
he served "under hostile fire overseas," but there is 
absolutely no evidence of this.  The veteran has repeatedly 
claimed that he served in combat in Vietnam, usually as a 
tanker.  On at least two occasions, he claimed combat service 
in Vietnam during the last half of 1975.  It is a matter of 
historical record that American combat troops were withdrawn 
from Vietnam prior to the veteran's reporting for active duty 
and that Saigon, the capital of the Republic of Vietnam, was 
overrun by the North Vietnamese Army at the end of April 
1975.  

It is interesting to note that in a letter dated July 13, 
1977, the veteran sought to get his reenlistment code - 
inability to adapt to military service - upgraded so that he 
could join ROTC and eventually a Reserve unit.  He said that 
he did not have any bad or negative experiences while on 
active duty and further noted that he was an 81E20 
illustrator and that promotions were difficult to come by in 
that MOS.  No mention was made of any combat arms assignment 
or a tour of duty in Vietnam.  It is also significant that 
the veteran's resume, received in May 1982, claims service in 
Germany, Panama and Alaska, but does not mention Vietnam.  
The veteran's assertions in this regard simply are not 
credible, and they cast great doubt on all of his other 
evidentiary assertions.  

The veteran has submitted the 1999 edition of a history of 
the 3rd Armored Cavalry Regiment that shows that elements of 
the regiment participated in REFORGER exercises in Germany in 
1975.  These elements included Headquarters and Headquarters 
Troop.  The history also shows that the regiment was moved to 
Fort Bliss in 1972 and that it participated in various 
stateside field exercises during the veteran's assignment to 
the regiment.  There is no mention of Vietnam service during 
the veteran's active duty, nor, as indicated above, would 
such service have been possible.  Indeed, the unit history 
does not show that the 3rd Armored Cavalry Regiment, as such, 
participated in the Vietnam War; its overseas assignment 
during the Vietnam era was in the Federal Republic of 
Germany.  

The veteran also submitted extracts from regimental histories 
between 1973 and 1976 that he obtained from the Third Cavalry 
Museum at Fort Carson, Colorado.  These histories show that 
the regiment engaged in various field exercises with other 
units during the period of time that the veteran was assigned 
to the regiment.  However, the regimental histories do not 
show the veteran's personal involvement in the exercises, 
including as a tanker or reconnaissance specialist.  They 
also show that the regiment's 3rd Squadron completed tank 
gunnery qualifications and executed battle runs during 
November 1974.  However, none of the listed units so 
participating included Headquarters Troop, to which the 
veteran was then assigned.  

The veteran's resume and other evidence of record suggest his 
potential for noise exposure following service.  The earliest 
complaint of tinnitus was ringing in the right ear when the 
veteran was examined by VA in September 1976.  Tinnitus 
attributable to acoustic trauma, however, was not diagnosed 
until two decades later.  The diagnoses of sensorineural 
hearing loss and tinnitus related to service depend on 
whether the history of inservice noise exposure given by the 
veteran is credible, but it is not.  

The record shows that the veteran's credibility is also 
affected by significant nonservice-connected psychiatric 
impairment and a lengthy history of drug and alcohol abuse 
that have affected his cognitive ability and his short- and 
long-term memory.  The veteran has also been diagnosed with a 
personality disorder with features that cast considerable 
doubt on his credibility.  

The record shows, for example, that when the veteran was seen 
at the outpatient clinic in late December 1992, he gave a 
lengthy history of alcohol and polydrug abuse, including the 
use of marijuana as a teenager.  It was reported that he had 
undergone one detoxification and that he had attended 
Alcoholics Anonymous (AA) in several locations.  It was 
further reported that he was on Lithium.  

When seen at the psychiatry clinic in January 1993, it was 
noted that the veteran was being evaluated for post-traumatic 
stress disorder but that his DD-214 did not indicate any 
Vietnam combat exposure.  However, the veteran claimed "to 
have been in Vietnam from [the] last half of 1975 for approx 
2 months."  

In a July 1993 report of psychiatric examination for a Social 
Security disability determination, Andrew Mebane, M.D., notes 
that the veteran had injured his back at least four times 
over the previous three years and had developed a skin 
condition (eczema).  In the previous year, the veteran had 
been involved in four traffic accidents.  He reportedly had a 
total of five DWI's.  Over the previous year, he had 
developed problems with his short- and long-term memory.  He 
had been unable to abstain from alcohol.  The diagnoses 
following a mental status examination were severe, chronic 
alcohol dependence, and possible atypical versus drug-induced 
psychosis (versus bipolar disorder) on Axis I.  A mixed 
personality disorder - avoidant, sociopathic and paranoid - 
was diagnosed on Axis II.  Dermatographism was diagnosed on 
Axis III.  Dr. Mebane remarked that it was possible, given 
the veteran's previous education and experience, his alcohol 
dependence, and his gradual deterioration, that he had an 
undiagnosed bipolar disorder that he treated with alcohol, or 
that he had a "soft" thought disorder.  Dr. Mebane stated 
that it was quite clear talking to the veteran that some 
pathological process other than alcohol was operative.  

In late September 1993, the veteran underwent a psychiatric 
evaluation by Robert Bloomgarden, M.D, for a Social Security 
disability determination.  Dr. Bloomgarden reported that the 
veteran had injured a disc in his back from three recent 
motor vehicle accidents.  He indicated that the veteran had 
had two DUI's.  He also had eczema, which the veteran said 
that he picked up on a job in 1992.  Dr. Bloomgarden noted 
that the veteran claimed to have been in Germany, Panama, 
Oahu, Fort Bliss, and Fort Polk and to have spent two months 
in Da Nang, Republic of Vietnam.  He claimed to have seen 
action but did not know whether he had killed people.  He 
fired guns out where he was told to fire them.  Dr. 
Bloomgarden noted that a VA note dated in January 1993 stated 
that the veteran's DD-214 did not indicate any combat 
exposure.  However, the veteran claimed that he was in 
Vietnam for the last half of 1975 for about two months.  The 
veteran indicated that he served as a loadmaster helping to 
clean up.  Dr. Bloomgarden was skeptical, given the record, 
that the veteran had seen action.  He noted that the veteran 
claimed that he was in Vietnam in March and April 1975 and 
that he loaded up equipment that was left behind.  He was 
called a loadmaster.  The veteran claimed that he was drafted 
in 1973 and that he was initially sent to Oakland, 
California, where he was trained as a loadmaster.  He 
reported that he was sent over in a small group to help clean 
up.  The veteran indicated that he was an alcoholic, that he 
began to drink at age 13, and that there was a family history 
of alcoholism.  He continued to drink every other day and 
claimed that he drank on an average day about a fifth of Jack 
Daniels.  He said that he drank every other night until he 
blacked out.  He said that he had been drinking heavily for 
the previous six years and that he also smoked marijuana, 
which he began smoking as a teenager.  He stated that when he 
began to work offshore in 1979, he began to get drunk when he 
came ashore.  He indicated that he had been a very heavy 
drinker since 1979.  He moved to Hawaii in 1983, he said, to 
get away from cocaine.  Dr. Bloomgarden further reported that 
from 1979 to 1985, the veteran worked as a navigator and 
surveyor and on offshore oil rigs.  He also later worked as a 
tile setter.  In 1992, the veteran said, he worked at air 
bases in Hawaii building a road and a parking lot.  The 
veteran recounted a litany of post service injuries, 
including a claim that he broke his back in 1989 and again in 
1991.  He injured his lower back in an accident.  Dr. 
Bloomgarden reported that the veteran had a number of claims 
that he was pursuing, including several workers' compensation 
claims.  Following a mental status examination, the diagnoses 
on Axis I were severe and chronic alcohol dependence; and 
chronic polysubstance dependence, including marijuana, 
cocaine and LSD.  An antisocial personality disorder with 
some avoidant paranoid features was diagnosed on Axis II.  
Evidence of an eczematous process was noted on Axis III.  The 
examiner remarked that the veteran's emotional state showed 
evidence only of a personality disturbance with drug and 
alcohol abuse.  

The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  Swann v. 
Brown, 5 Vet. App. 229 (1993) (holding that the Board was not 
required to accept the medical opinions of two doctors who 
rendered diagnoses of post-traumatic stress disorder almost 
20 years after claimant's separation from service and who 
relied on history as related by the appellant as the basis 
for those diagnoses); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (a medical opinion based on an inaccurate factual 
premise that has been previously rejected by the RO has no 
probative value).  

This is all the more the case here, where the veteran's 
credibility and memory are wholly unreliable.  Although the 
veteran testified in some detail in September 1999 regarding 
his alleged exposure to tank fire in service, the Board finds 
this testimony wholly unworthy of belief.  The veteran claims 
that he sustained a perforated right eardrum as a result of 
exposure to tank fire as a forward observer, when he stated 
that he had blood coming out of his right ear.  He said that 
he sought treatment from a medic, who apparently told him to 
get earplugs and eardrops.  However, the medic did not tell 
him that he had a perforated eardrum.  The service medical 
records are completely negative for any showing of a 
perforated eardrum.  The veteran also claimed that he had 
ringing in his ears from that time - October 1974 - until 
now.  However, his service medical records show no findings 
of ringing in the ears or tinnitus.  The veteran further 
testified that following service, he was not exposed to 
environmental noise "in any concussional manner."  He 
reported that he worked as a surveyor and that he ended up on 
oil rig platforms.  He also testified that he played an 
acoustical 12-string guitar prior to service.  

The veteran further testified that his tinnitus started out 
sounding like locusts but that it was now a constant high-
pitched sound.  He reported that he was engaged in firing 
howitzers and tank guns in service but that he did not wear 
earplugs during these exercises because if he did, he could 
not hear communications over the radio gear apparently 
attached to his CV helmet.  The veteran stated that he was 
assigned to the 3rd Armored Cavalry Regiment for a year and 
two months.  When asked by his representative whether he was 
ever in combat, the veteran replied:  "Not really, no.  When 
we went over to [Vietnam] - in January we went over in '75.  
We were just mostly load masters and [on] guard duty."  
Again, the Board notes that there is no objective evidence 
whatsoever that the veteran or his unit ever set foot in 
Vietnam during his period of active duty.  His admission that 
he never really served in combat is contrary to his many 
prior claims that he had served in combat.  Moreover, there 
is no evidence whatsoever that he was ever trained as a 
loadmaster.  

The Board thus finds that the preponderance of the evidence 
is against the claims for service connection for bilateral 
defective hearing and bilateral tinnitus.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

B.  Lung Disability

Factual Background

The service medical records reveal no complaints or findings 
of lung disability when the veteran was examined for service 
entrance in February 1974.  A chest X-ray was negative.  The 
veteran was treated for upper respiratory infections in 
February, May and September 1975, and he gave a history at 
separation of shortness of breath and of constant colds for 
two years, with treatment at Fort Bliss, Texas.  However, a 
chronic lung disorder was not found on clinical examination 
for separation in May 1976.  A chest X-ray was essentially 
negative.  No history of smoking in service was reported.  

On VA special pulmonary examination in October 1976, the 
veteran gave a history of some shortness of breath in 1974, 
as well as vomiting on moderate to severe exertion while in 
basic training.  He went to sick call but was not given 
medication.  At separation, he was told that he had 
bronchitis.  Since service, he said that he had had shortness 
of breath intermittently on moderate to severe exertion.  He 
denied any history of orthopnea or hemoptysis.  The examiner 
said that "apparently he does have occasional cough and he 
does smoke 1 pack of cigarettes daily."  He denied any chest 
pain or wheezing.  There was no evidence of asthma, 
tuberculosis, or bronchitis previously.  Chest X-rays the 
previous month showed no significant abnormality.  Pulmonary 
function tests in October 1976 showed essentially normal lung 
function with no evidence of obstruction or restrictive 
impairment.  The diagnosis was recurrent bronchitis, by 
history.  

When the veteran was examined for the Army Reserve in October 
1977, however, complaints or findings of lung disability were 
not shown.  A chest X-ray at that time was negative.  

The record indicates that for a couple of years in the early 
1980's, the veteran worked aboard freighter ships.  

The veteran was seen in urgent care by VA in November 1993, 
when he gave a 11/2 pack-a-day smoking habit of 20 years' 
duration.  The assessment was bronchitis/pneumonia.  

Private pulmonary function tests in August 1994 resulted in 
an impression of severe combined obstructive and restrictive 
lung disease due in part to reversible bronchospasm (asthma).  

When the veteran was seen by George L. Duger, M.D., in 
February 1995, the impression was severe chronic obstructive 
pulmonary disease.  When seen at a private emergency room in 
May 1995, chest X-rays yielded impressions of minimal right 
lower lobe infiltrate and bibasilar discoid atelectasis.  
When seen by Dr. Duger the following day, the impression was 
chronic obstructive pulmonary disease with acute bronchitis.  

When the veteran was hospitalized at a VA facility in 
September 1996, the diagnoses included emphysema and 
gastroesophageal reflux disease.  

Chest X-rays by VA in December 1996 were felt to visualize 
linear scarring in both lung bases that might be the sequelae 
of prior pneumonia or aspiration.  A CT scan of the lungs by 
VA in December 1996 showed patchy consolidation and linear 
opacity consistent with areas of scarring or subsegmental 
atelectasis.  

The record shows that when the veteran was hospitalized by VA 
in January 1997 for low back complaints, the secondary 
diagnosis was chronic obstructive pulmonary disease.  

A VA pulmonary clinic note dated in February 1997 indicates 
that the veteran had been in construction and in dusty 
environments but that he had not been exposed to asbestos.  
Pulmonary function tests were said to constitute a poor study 
but to show a restrictive pattern.  A CT scan was felt to 
visualize scars and a fibrotic areas in the lower lobes.  The 
impression was possible restrictive lung disease that might 
be secondary to aspiration.  

The report of an endoscopy with biopsy performed by VA in 
March 1997 shows that gastroesophageal reflux disease was 
suspected.  The postoperative diagnoses were hiatal hernia 
and possible Barrett's esophagus.  The surgical pathology 
report indicates that the biopsy findings were consistent 
with reflux.  

When seen in the VA outpatient clinic in September 1997, the 
veteran reportedly had an abnormal chest X-ray the previous 
month with possible right middle lobe infiltrate.  By the end 
of September, X-ray studies indicated that the inflammatory 
disease of the right lung was resolving.  He was followed by 
VA for his various medical problems, which included 
participation in a smoking cessation program, but he 
continued to smoke.  A "split" lung scan in November 1997 
was interpreted by a "pulmonary fellow" as essentially 
normal.  However, the veteran had a persistent productive 
cough, and a chest X-ray later in November again visualized 
subsegmental atelectasis.  

A VA progress note dated in December 1997 indicates that the 
veteran had pulmonary function tests that were consistent 
with an intrinsic ventilatory defect with hypoxemia.  It was 
noted that the veteran needed to quit smoking.  Later in 
December 1997, it was noted that a VA endoscopy showed 
esophagitis, gastritis, and Barrett's epithelium.  The 
veteran was advised to avoid nonsteroidal anti-inflammatory 
drugs (NSAIDS), tobacco and alcohol, as these increased the 
risk of inflammation and could contribute to respiratory 
problems.  

A VA progress note dated in June 1998 indicates that the 
veteran had hypoxemia that was felt to be due to 
reflux/aspiration.  It was reported that the pulmonary 
service had seen the veteran and felt that most of his 
pulmonary abnormalities were due to gastroesophageal reflux 
disease.  

Of record is the report of private chest X-rays performed in 
January 1999 that have been interpreted as indicating that 
the veteran has interstitial lung disease and lung changes 
consistent with asbestos exposure.  

In a report dated in February 1999, Robert J. Mezey, M.D., a 
specialist in pulmonary disease, said that he had evaluated 
the veteran for asbestos-related disease.  Dr. Mezey reported 
that the veteran stated that he had occupational exposure to 
asbestos on a regular basis in the early 1970's for at least 
two years.  The veteran had experienced shortness of breath 
since 1992, which had been progressive.  He denied other 
pulmonary history, although he admitted tobacco use of one 
pack of cigarettes a day from the age of 20 to the age of 45, 
totaling 25 pack years.  He said that he drank about 10 
ounces of vodka a week but that he had no history of 
substance abuse.  Following a diagnostic work-up that 
included pulmonary function tests and chest X-rays, Dr. 
Mezey's impression was that the veteran had a history of 
significant exposure to asbestos and that he had asbestos-
related lung disease.  

The record shows that the veteran was admitted in June 1999 
to Tripler Army Medical Center, Hawaii, for an unrelated 
disorder and that the diagnoses included tobacco use 
disorder.  

Analysis

The veteran has advanced several theories to support his 
claim that he acquired a chronic lung disorder in service.  
In a statement dated in February 1997, for example, he 
claimed that his lungs were "affected badly" in service 
because he breathed asbestos "when repairing engines 113 and 
114 covered with that stuff."  He continued:  

Asbestos was used to keep heat from 
personnel compartments, and I had to 
remove that stuff to get access to the 
engines' parts to be repaired.  The 
situation got worse due to the constant 
CS attacks in the field, and breathing 
dust in convoys in White Sands Missile 
Base, where even gas mask filters were 
always plugged with dust.  All that led 
me to use a scarf more often than a mask.  

The veteran also claimed, in effect, that he became nicotine 
dependent in service.  

In a statement dated October 28, 1997, the veteran claimed 
that he began using tobacco products in boot camp at Fort 
Polk, Louisiana, in March 1974 and that he stopped one time 
following service and separation from his former wife in 
March 1977.  He said that he resumed smoking shortly 
thereafter and had not quit smoking since then.  He reported 
that he had tried cigarettes once when he was 13 but became 
sick.  He stated that during his active service, he smoked a 
pack and a half a day, which was the smallest amount he had 
ever smoked.  He said that he currently smoked about two and 
a half packs of Merit Ultima Lights a day, which he said was 
the largest amount he had ever smoked.  

In his October 1997 statement, the veteran also claimed that 
he was exposed to breathing diesel fumes while working on 
tanks in a motor pool or on convoy.  He reported that he had 
been a surveyor for 20 years following service partly because 
he tried to stay in the field in the fresh air.  He said that 
only his mother smoked of his immediate family.  
In testimony in September 1999, the veteran claimed that he 
did not have any respiratory problems prior to service.  He 
testified that he had not smoked prior to service and that he 
began smoking in service.  (His mother claimed in her 
statement of December 1997 that the veteran did not smoke 
prior to service.  This was the same statement in which she 
claimed that he was "a physical and emotional victim of the 
military service in general and [the] Vietnam campaign in 
particular.")  He said that he began smoking in boot camp 
due to peer pressure and that he began smoking about a half a 
pack of cigarettes a day at that time.  He claimed that after 
his assignment to the Cavalry, he went to a pack or a pack 
and a half of cigarettes a day.  He testified that he tried 
to stop smoking after he got out of boot camp but could not.  
He said that he tried to quit smoking on numerous occasions 
after service but could not.  He stated that he smoked 
currently.  

The record demonstrates that the veteran has pulmonary 
disability currently but does not show that it was acquired 
during active military service.  Although he was treated for 
upper respiratory infections during service, a chronic lung 
disorder was not found on separation examination, nor were 
complaints or findings of pulmonary disability shown when the 
veteran was examined for the Army Reserve in October 1977.  
Recurrent bronchitis was diagnosed only by history when the 
veteran was examined by VA in October 1976.  Indeed, 
pulmonary function tests at that time showed essentially 
normal lung function with no evidence of obstruction or 
restrictive impairment, and chest X-rays the previous month 
showed no significant abnormality.  Despite the veteran's 
testimony in September 1999 that he had continuous 
respiratory problems ever since service, a chronic lung 
disorder is not shown until nearly two decades following 
separation.  

Although asbestos-related lung disease has been diagnosed by 
Dr. Mezey, this diagnosis is based on a history of asbestos 
exposure during service rendered by the veteran that is not 
worthy of belief.  The veteran did not serve in an MOS that 
would have exposed him to asbestos, nor, given his absence of 
training in a relevant MOS, would he have been assigned to 
armored vehicle maintenance or repair, where he asserts his 
exposure occurred.  He testified in September 1999 that he 
was in armored vehicles nearly every day, where he was 
exposed to asbestos.  He claimed that he had to go down to 
the motor pool and service his vehicle, which included going 
inside the engine compartment and other areas of the vehicle 
that contained asbestos.  He said that the clutch plates were 
the biggest source of asbestos, to which he was exposed when 
he replaced the clutch plates.  

As with nearly everything the veteran asserts, there is no 
basis in the record to support the claim that he was exposed 
to asbestos in service.  There is no objective indication 
that he was involved in the maintenance of armored vehicles 
in service, as this would have been a duty assigned to a duty 
MOS very different from the veteran's.  Although his exposure 
to asbestos following service cannot be ruled out, it is not 
necessary to show the source of any current asbestos-related 
lung disease; it is only necessary to show by a preponderance 
of the evidence that such lung disease was not acquired as a 
consequence of exposure to asbestos in service.  As stated 
above, the Board is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. at 121.  

With respect to the smoking claim, it must be shown that the 
veteran became nicotine dependent in service, that he 
continued to smoke following service as a result of that 
dependence, and that he acquired a chronic lung disorder due 
to his smoking.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997); 38 C.F.R. § 3.310(a) (1999).  The record appears to 
show that the veteran is nicotine dependent currently.  The 
medical evidence also suggests that smoking either caused or 
aggravated his current pulmonary disability.  However, the 
record is entirely devoid of evidence demonstrating that the 
veteran became nicotine dependent in service.  The history of 
smoking that he gave prior to his testimony in September 1999 
indicates that his smoking predated his active service.  
There appears to be no question that his use of marijuana 
preexisted service.  Even if the veteran's smoking is shown 
to have begun in service, however, service connection is not 
warranted in the absence of evidence of nicotine dependence 
in service.  This is a medical opinion that requires medical 
expertise and that a lay person is not competent to render.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Moreover, the veteran's active military service was 
relatively brief, spanning little more than 26 months.  Any 
medical opinion that now seeks to establish nicotine 
dependence in service based, as it inevitably must be, on the 
rendition of an unreliable historian would be wholly 
speculative.  Service connection may not be predicated on a 
resort to speculation or even to remote possibility.  See 
38 C.F.R. § 3.102 (1999).  See also Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  In the 
absence of a showing of nicotine dependence in service, 
service connection for pulmonary disability due to smoking is 
not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
pulmonary disability, whatever the claimed etiology.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
at 54.  

C.  Skin Disability

Factual Background

In his August 1997 notice of disagreement, the veteran 
essentially contended that he has skin disability secondary 
to exposure to Agent Orange and to the "nuclear playground" 
of Fort Bliss and the White Sands Missile Range.  

The service medical records do not reflect complaints or 
findings of skin disability when the veteran was examined for 
service entrance in February 1974.  When seen in the 
dermatology clinic for the first time in October 1974, 
however, he gave a 4-year history of facial and back acne.  
An examination revealed skin lesions on the face and back.  
The impression was Grade II acne vulgaris.  When seen at the 
dermatology clinic in December 1974, there was no change; a 
moderate amount of comedones and pustules of acne were noted.  
Tetracycline was added to his treatment regimen.  At the 
dermatology clinic in February 1975, the veteran complained 
that he had a problem taking his medication due to his 
working conditions.  Pustular acne of the face and back was 
observed.  The importance of taking his tetracycline and 
using his sun screen was stressed.  In September 1975, the 
veteran was seen at a service clinic for complaints of an 
erythematous rash.  The impression was tinea cruris, and 
Tinactin was prescribed.  When examined for separation in May 
1976, however, complaints or findings of skin disability were 
not noted.  

On VA examination in September 1976, dryness and scaliness 
was noted on the underside of the veteran's penis and on the 
anterior aspect of the scrotum.  The diagnosis was moderate 
dermatitis venenata, which is allergic contact dermatitis due 
to exposure to sensitizing agents in plants.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 448 (28th ed. 1994).  When the 
veteran was examined for the Army Reserve in October 1977, 
however, complaints or findings of skin disability were not 
shown.  

Private treatment reports from the early 1990's show that the 
veteran was initially seen at the Haleiwa Family Health 
Center in January 1992, when he presented with urticaria and 
stress reactions to an "interpersonal work situation."  

Carl W. Lehman, M.D., said in a letter dated in March 1992 
that the veteran had a rash with recurrent urticaria that had 
been rather persistent over the previous two months.  An 
allergy evaluation by Dr. Lehman that month indicated that 
the only past problem suggesting allergies was about a year 
previously, when the veteran had a rash on his feet.  In 
about mid-January 1992, he developed a rash on his hands.  
The veteran's rash and hives had persisted, and Dr. Lehman 
reported that the veteran also had dermatographia in which he 
would scratch himself, with hives or rash immediately 
developing in the areas of scratches.  The veteran reported 
that he had worked in construction jobs and that he had been 
working at the old train station, where he believed that many 
chemicals might have been dumped previously.  He said that he 
had worked construction over the years, working in all kinds 
of dirt and sewers without any problems.  Dr. Lehman's 
impression was that the veteran had a generalized allergic 
dermatitis and dermatographia with intermittent urticaria.  
Dr. Lehman suspected that this was related to food allergies 
and indicated that he would be especially concerned about 
alcohol or corn products.  

In a statement dated in April 1992, however, Dr. Lehman noted 
that several factors, including testing, seemingly ruled out 
a number of suspected causes of the veteran's skin problems 
and that a reasonable diagnosis was therefore 
neurodermatitis.  

When seen in April 1992 by Ken Arakawa, M.D., a private 
rheumatologist, the veteran reported that the previous 
January, he had had to clean a sugar cane storage area that 
was relatively filthy.  Soon afterwards, he began to develop 
pruritus and small lumps on his hands.  This was followed by 
swelling in the entire hand and cracking of the skin.  Since 
then, despite treatment, he had developed a rash more 
diffusely around his body with dermatographism.  Dr. 
Arakawa's initial impression was diffuse rash and puffiness 
of the hands possibly due to dermatomyositis.  By mid-April 
1992, the pertinent impression was diffuse rash and puffiness 
of the hands that was not felt to be related to a connective 
tissue disease.  

Dermatographism is urticaria due to physical allergy, in 
which moderately firm stroking or scratching of the skin with 
a dull instrument produces a pale, raised welt or wheal, with 
a red flare on each side.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 449 (28th ed. 1994).  Urticaria is a vascular 
reaction, usually transient, involving the upper dermis, 
representing localized edema caused by dilatation and 
increased permeability of the capillaries, and marked by the 
development of wheals.  Id. at 1784.  Many different stimuli 
are capable of inducing an urticarial reaction, and it may be 
classified according to precipitating causes as:  immune-
mediated, complement-mediated (involving either immunologic 
or nonimmunologic mechanisms), urticariogenic material-
induced, physical agent-induced, stress-induced, or 
idiopathic.  Urticaria is also called hives.  Id.  

When the veteran was seen in the VA outpatient clinic on 
October 22, 1993, a history of dermatographism and multiple 
allergies was noted.  The veteran said that he thought that 
he was allergic to some type of chemical that he was exposed 
to while he was working but was unsure what the chemical 
might be.  He stated that ever since the exposure the past 
couple of months or so, he had been having recurrent episodes 
of hives and marked itchiness.  Possible allergic reaction 
with urticarial dermatographism was assessed.  

When seen in the allergy/immunization clinic on October 25, 
1993, it was reported that the veteran was referred for 
evaluation due to chronic itching.  He described a 
generalized burning, itching, and redness of skin.  He stated 
that the symptoms began about a year and a half previously in 
January 1992, when he was exposed to a "petroleum product" 
while surveying at Wheeler Air Force Base.  He said that he 
developed "bubbles" on his hands that burned and itched 
severely.  It was reported that the veteran was completely 
asymptomatic prior to January 1992.  He denied a history of 
allergies or contact dermatitis, although he reported smoking 
11/2 packs of cigarettes a day and of drinking a fifth of Jack 
Daniels a week.  An examination showed lichenification of the 
digits of both hands.  The assessment was generalized 
pruritus associated with mild dermatographia and questionable 
vesiculobullous lesions.  The veteran's presentation of 
generalized chronic pruritus for 11/2 years without any 
identifiable aggravating or alleviating factors was not felt 
to be typical of immunologic disease patterns.  Because of 
the described skin lesions, the examiner felt that dermatitis 
herpetiformis must be considered.  It was also felt that the 
skin lesions could be a separate entity such as contact 
dermatitis.  Liver disease was felt to be a possibility given 
the veteran's history of alcohol abuse and previous 
intravenous drug use, but it was also remarked that there 
were no physical findings to support this.  

When seen in December 1993, it was reported that the 
veteran's fingers showed mild induration, erythema, and 
scabbed papules.  The lower extremities were not involved.  
The assessment was pruritus with minimal physical findings.  
There was slight erythema and swelling of the fingers, and 
the veteran also complained of generalized pruritus.  The 
examiner remarked that this was not a typical atopic or 
contact dermatitis picture.  It was felt difficult to assess 
with chronic antihistamine use.  Symptomatic treatment was 
continued.  

However, when seen in the VA dermatology clinic in January 
1994, it was felt that the veteran had lesions on the thorax 
that were tinea versicolor.  He also had dermatographia and 
hand eczema, neither of which was felt to be allergic 
dermatitis.  

When the veteran was seen in the VA outpatient clinic in 
early March 1994, it was reported that he had a history of 
chronic dermatographism.  When he was seen in the 
allergy/immunization clinic later that month, allergy testing 
was said to be likely positive for dermatographism.  

On an Agent Orange examination by VA in April 1994, the 
diagnoses reportedly included dermatographism.  

When the veteran was hospitalized at a VA facility in 
September 1996 for an unrelated complaint, the secondary 
diagnoses included lipoma of the medial side of the left 
buttock, eczema, and tinea versicolor.  In October 1996, the 
lipoma was excised at a VA facility.  

When seen at a VA clinic in October 1997, it was reported 
that the veteran had been seen there on several occasions but 
that his skin problem was currently well controlled using 
Dove soap and medication (Doxepin).  An examination showed 
mild erythema with fine scale on the bilateral antecubital 
fossa and anterior thighs.  He also had two acrochordons on 
the left eyelid.  An acrochordon is also known as a skin tag.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 19 (28th ed. 1994).  
The pertinent assessment was mild atopic dermatitis.  

When seen in the VA dermatology clinic in January 1998, a 
history of dermatographism was noted, and the assessment 
included tinea versicolor.  

In November 1998, the veteran complained of swollen hands due 
to allergic reaction from detergents.  An examination showed 
that his fingers were diffusely swollen and dry/scaly.  

Analysis

In a statement dated in December 1997, the veteran's mother 
claimed that he did not have skin problems prior to his 
active duty.  However, the record is devoid of competent 
evidence attributing any current skin disorder to the 
complaints and findings noted in service.  Indeed, the record 
indicates that the specific complaints and findings noted in 
service were not found on separation examination or on an 
examination for the Reserves in October 1977, thus indicating 
that the veteran's skin problems in service were acute and 
transitory and resolved.  See 38 C.F.R. §§ 3.303(b), 3.380.  
The absence of a medical opinion attributing any current skin 
disability to service or to an incident of service origin 
means that the veteran has not met the test formulated by the 
United States Court of Appeals for the Federal Circuit for 
well grounding a service connection claim.  Epps v. Gober, 
126 F.3d at 1468.  

As indicated above, a lay witness is competent under the law 
to describe symptoms that the witness has observed or 
experienced but is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  Robinette v. Brown, 8 
Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. at 494-95; see Chelte v. 
Brown, 10 Vet. App. 268, 271-72 (1997) (claim for service 
connection for residuals of left inguinal hernia repair not 
well grounded where there is no competent medical evidence 
linking any current postoperative residuals to a left 
inguinal herniorrhaphy in service nearly 20 years previously 
to repair an inguinal hernia that preexisted service).  

Although the veteran contends that he has a chronic skin 
disorder due to exposure to Agent Orange in service, the 
record shows that he never had any such exposure because he 
was never in Vietnam.  He testified in September 1999 that he 
was exposed to Agent Orange defoliant while serving at Fort 
Polk, Louisiana.  He said that that base was being reopened 
for basic training and that he was assigned to help clean up 
the base.  He stated:  

[T]hey were giving us backpacks full of 
defoliant agent and I'm sure it was Agent 
Orange because there was plenty of it 
available and it was something that they 
found a 55-gallon [sic] available to them 
and, at that time, we were assigned to 
clean up South Polk and that's what we 
did.  We walked around with backpacks 
spraying defoliant agent around the fence 
line and around the old buildings, World 
War II, you know, design and cleaning up 
the area.  In fact, you know, they just 
told us if the thing ever caught fire to 
just jump out the window.  

The veteran is not competent to testify as to the composition 
or chemical make-up of any defoliant he might have used at 
Fort Polk.  Of course, his assignment to Fort Polk was for 
basic training.  Whether he would have served as a member of 
a detail to defoliate the base is highly doubtful.  In any 
case, there is no objective showing that any defoliation took 
place at Fort Polk at that time, or that, if defoliation was 
undertaken, Agent Orange was used.  Nor is there any 
objective evidence that the veteran participated in any such 
detail.  His evidentiary assertions regarding Agent Orange 
exposure are inherently incredible, as is his implicit claim 
of exposure to ionizing radiation on the "nuclear 
playground" of Fort Bliss and the White Sands Missile Range.  
See King v. Brown, 5 Vet. App. at 21.  The United States did 
not conduct atmospheric testing of nuclear weapons after the 
1963 Nuclear Test Ban Treaty.  His MOS precludes the 
possibility that he had any occupational exposure to ionizing 
radiation in service.  See 38 C.F.R. § 3.311(b)(1)(i) (1999).  

Although the service medical records suggest that he had skin 
problems prior to service, he testified in September 1999 
that he did not have any chronic skin problems prior to 
active duty.  He claimed that since his treatment in service, 
his skin had never been the same.  His representative 
suggested that this was due in part to sun exposure in 
service.  However, there is no medical opinion of record 
linking any current skin disorder to service or to inservice 
exposure to (a) Agent Orange, (b) ionizing radiation, or (c) 
sunlight.  Moreover, if the veteran had continuous skin 
problems since his treatment in service, it is odd that these 
problems were not noted at separation or on examination for 
the Army Reserve.  See 38 C.F.R. § 3.303(b).  

In the absence of competent evidence attributing the 
veteran's current skin disability to service or to an 
incident of service origin, his claim for service connection 
for skin disability is not well grounded and must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

New and material evidence having been received, the 
application to reopen claims of entitlement to service 
connection for defective hearing and for back, lung and skin 
disabilities is granted.  

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for lung disability is denied.  

Service connection for skin disability is denied.  


REMAND

It is essentially contended by and on behalf of the veteran 
that he has low back disability as a result of a back injury 
in service.  

The service medical records do not reflect complaints or 
findings of back disability when the veteran was examined for 
service entrance in February 1974.  When seen, however, at a 
troop medical clinic in October 1974, he gave a one-month 
history of lumbosacral back pain.  Parafon forte was 
prescribed.  When examined for separation in May 1976, 
complaints or findings of back disability were not noted.  

The veteran was discharged from service on June 10, 1976.  A 
VA outpatient note dated June 16, 1976, reflects the 
veteran's complaints of back problems related to heavy 
lifting in service.  His original claim for service 
connection for back disability was received the following 
day.  

On VA special orthopedic examination in September 1976, the 
veteran indicated that he did not have any pain in his back 
before he entered service.  He stated that after entering 
service, he started getting pain in the low back with heavy 
work such as lifting.  He reported that the pain got worse 
when he worked as a tank driver.  It was reported that 
"apparently then he was given a job as a cook where he 
slipped twice."  One day after returning home, he lifted an 
air conditioner and the pain in his low back became so bad 
that he could not straighten out.  His last episode of low 
back pain was 11/2 months previously.  Since then, he got 
continuous aching in the low back.  X-rays of the lumbar 
spine and lumbosacral region were interpreted as not showing 
any abnormality.  The impression was low back pain probably 
due to lumbosacral strain "which he might have had when he 
was in the service doing heavy work like lifting or digging.  
There is no evidence of herniated lumbar disc at the 
moment."  

There were no complaints or findings of back disability when 
the veteran was examined for the Army Reserve in October 
1977.  However, the statement of his former wife in October 
1997 is consistent with the veteran's assertion in September 
1976 that he injured his back lifting an air conditioner one 
day after returning home.  However, when seen at a VA 
outpatient clinic on July 3, 1989, the veteran indicated that 
he had injured his back in May 1989.  He also indicated that 
he had been working construction.  VA treatment notes in the 
early to mid-1990's indicate that the veteran complained of 
progressive low back pain of several years' duration with 
radiation to the left lower leg.  

Treatment reports from the Kihei Wailea Medical Center show 
that the veteran was seen in mid-February 1990 for a 
complaint that his back still ached and bothered him.  He 
said that he had been recently working.  He continued to be 
treated for back problems.  

In a letter of January 29, 1991, Robert S. Harvey, M.D., a 
private orthopedic surgeon, reported that the veteran 
indicated that he had injured his back on January 23, 1991, 
when he was trying to maneuver a bucket coming from a crane.  
He said that he twisted his back and tried to go to work the 
next couple of days but that his back progressively became 
more sore.  He then went to the emergency room because of 
increasing pain and difficulty in his back.  He stated that 
he had had increasing aching in the leg.  X-rays "from [the] 
ER sheet" were apparently read as being normal.  The 
impression was probable recurrent lumbosacral strain 
syndrome.  

Private treatment reports dated in February 1992 indicate 
that the veteran stated that his settlement for his old back 
injury came the previous year.  A letter from Jeffrey J.K. 
Lee, M.D., a private orthopedic surgeon, dated in March 1992, 
indicates that the veteran was working as a gradesetter with 
Delta Construction who came in for evaluation of his "work-
related low back injury."  It was reported that he had 
injured his back at work in February 1991 and was 
subsequently diagnosed as having an L5-S1 disc herniation.  
Although he returned to work in November 1991, his pain 
recurred in February 1992.  Dr. Lee said that he appeared to 
have an exacerbation of his left lumbar radiculopathy.  

In an allergy evaluation dated in March 1992, Dr. Lehman 
reported that the veteran was now on Workers' Compensation 
due to a back injury.  A June 1992 letter to the veteran from 
a private attorney for his employer indicates that the 
veteran also claimed that he injured his back at work on 
January 13, 1992, and had filed for workers' compensation.  
There is thus significant evidence of post service back 
injuries, although the record is not complete.  

In a letter dated in February 1997, a VA neurosurgeon stated 
that diagnostic imaging was not sufficiently sophisticated to 
rule out back disability in the mid-1970's, when the veteran 
was examined for separation.  However, a recent magnetic 
resonance imaging (MRI) scan had shown herniated nucleus 
pulposus on the left side at L5-S1, proving the veteran's 
back injury.  The neurosurgeon stated that it was probable 
that the veteran had lived with the herniated disc at the L5-
S1 level since 1974.  The neurosurgeon said that his job in 
the intervening years as a surveyor had not included any 
extra heavy living capable of producing this kind of back 
injury.  "His service description, on the contrary, suggests 
the possibility of his initial back injury due to constant 
extra lifting, and other abusively related activities," the 
neurosurgeon reported.  He noted that the veteran had 
undergone spine surgery in January 1997 to relieve low back 
pain radiating to his left leg.  

The operation report shows that in January 1997, the veteran 
underwent a left L5-S1 laminotomy and diskectomy for a 
herniated lumbar disc at L5-S1.  An MRI scan by VA in October 
1996 showed a left paracentral L5-S1 herniated nucleus 
pulposus, mild left neural foraminal stenosis at the L5-S1 
level, and mild lower lumbar spine facet degenerative 
changes.  

Lumbosacral spine X-rays performed by VA in April 1999 showed 
mild to moderate degenerative changes in the left facet joint 
at L5-S1, with minimal changes on the right.  It was reported 
that multiple view of the lumbosacral spine showed no 
fracture or subluxation, although narrowing of the L5-S1 disc 
space was noted, as was seen on a prior examination in June 
1997.  

In his testimony in September 1999, the veteran said that a 
water chiller fell on top of his back while he was trying to 
install it in base housing.  He said that this put him out 
for about three days.  He also said that he sustained a back 
injury in service in the field when a radiator cap he was 
pulling off blew up and threw him off the "track."  He said 
that this really put him out of commission and that it was 
then he was given Parafon forte for his back complaints.  He 
stated that he reinjured his back following service but that 
these post service injuries were essentially the same as his 
inservice injuries.  

Insofar as the Board has found the claim for service 
connection for back disability to be well grounded, the duty 
to assist applies.  38 U.S.C.A. § 5107(a).  This includes the 
duty to obtain a thorough and contemporaneous examination to 
determine the etiology of the current back disability in 
light of the February 1997 opinion of the VA neurosurgeon.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the Hawaii 
Department of Labor and Industrial 
Relations, Disability Compensation 
Division, and request copies of the file 
or files on workers' compensation claims 
filed by the veteran with that Division 
for back injuries allegedly sustained on 
or about January 23, 1991, while employed 
by Pacific Corporation, and on or about 
January 13, 1992, while employed by Delta 
Construction Corporation.  Any records 
received should be associated with the 
claims file.  

3.  The RO should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any back 
complaints at any time since his 
separation from service.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
attorney-representative that are not 
currently of record.  This should include 
treatment reports from Kihei Wailea 
Medical Center; Robert S. Harvey, M.D., 
53 Puunene Avenue, Kahului, Maui, Hawaii  
96732; and Jeffrey J.K. Lee, M.D., 1380 
Lusitana Street, Suite 214, Honolulu, 
Hawaii  96813.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
current back disability.  All indicated 
studies should be performed.  The 
examiner is requested to review the 
claims file in detail and to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current low back pathology is 
related to any complaints and findings 
noted in service.  The examiner is 
specifically requested to review and 
comment on the etiological opinion 
rendered by the VA neurosurgeon in his 
statement dated in February 1997, 
summarized above, in light of any post 
service injuries of the back shown by the 
evidence of record.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate on a de novo basis the 
veteran's claim of entitlement to service 
connection for back disability.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals








